Citation Nr: 1015185	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-19 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Ann 
Arbor, Michigan


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from March 4, 
2008 to March 10, 2008.  

2.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from September 
11, 2008 to September 13, 2008. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1970 to January 1972. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of April 2008 and November 2008 
administrative decisions of the VAMC in Ann Arbor Michigan, 
which granted reimbursement for medical treatment on March 3, 
2008 and September 9, 2008 to September 10, 2008.  
Reimbursement of unauthorized medical expenses incurred from 
March 4, 2008 to March 10, 2008 and September 11, 2008 to 
September 13, 2008 were denied. 

Clarification of Appellant

As discussed in detail below, the Veteran received medical 
treatment at the Toledo Hospital and the Flower Hospital.  
The Board notes that these facilities are owned or operated 
by the appellant, ProMedica Health System.  Moreover, a 
review of the record indicates that the same individual 
signed as the claimant in the appeals of both hospitals. 


FINDINGS OF FACT

1.  The competent clinical evidence of record establishes 
that the Veteran was clinically stable for transfer from the 
Toledo Hospital to a VA facility on March 4, 2008. 

2.  The Veteran had coverage under a health-plan contract for 
payment or reimbursement of medical expenses incurred during 
his September 2008 period of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA facility from March 4, 
2008 to March 10, 2008 have not been met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA facility from September 
11, 2008 to September 13, 2008 have not been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks reimbursement of unauthorized medical 
expenses for services provided by the Toledo Hospital from 
March 4, 2008 through March 10, 2008 and the Flower Hospital 
from September 10, 2008 through September 13, 2008.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

However, the provisions of the VCAA are not applicable in 
cases, such as this, in which the sole issue is reimbursement 
of medical expenses under Chapter 17.  
This is because a request for reimbursement is a not claim 
for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq. 
Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  In 
any event, the Board notes that a VCAA notice letter was sent 
to the appellant in June 2008.  

The Board further observes that the appellant has been 
accorded due process.  All records pertaining to the 
hospitalizations at issue are of record.  The appellant has 
argued the specific merits of the case and correctly 
identified the necessary elements to establish the claim.  In 
an August 2008 substantive appeal, the appellant requested a 
hearing be conducted but waived her rights to appear in 
person and requested to be notified of the results of the 
hearing.  Under 38 C.F.R. § 20.700 "a hearing on appeal will 
be granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person."  The appellant's request that a hearing be 
conducted in her absence and without the presence of the 
Veteran does not amount to a request for a hearing.  

Relevant law and regulations

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  Specifically, there 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) 
for a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran who has a 
total disability, permanent in nature, resulting from a 
service-connected disability, or (4) for any injury, illness, 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.  

The provisions of 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive. See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  In 
other words, failure to satisfy any of the three criteria 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See Zimick, supra.

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran: (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  38 C.F.R. § 
17.121 (2009).

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, 
the following conditions must be satisfied:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that the Veteran sought treatment at the 
Toledo Hospital on March 3, 2008 with complaints of vomiting 
and abdominal pain.  He was diagnosed with alcohol dependence 
and gastritis.  See the Emergency Center report.  The record 
reflects that the Veteran was given IV fluids and medication.  
He reported "feeling much better" and his vitals were 
reported to have "improved significantly."  The Veteran was 
admitted for detoxification on March 3, 2008. 

The Veteran was admitted to Flower Hospital on September 9, 
2008 with complaints of diarrhea, shaking and vomiting.  His 
September 13, 2008 discharge report lists his hospital course 
as including gastritis and abdominal pain, alcohol abuse, 
electrolyte abnormality, increased liver function test, and 
hypertension. 

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a).  If not authorized, it must be determined 
whether the claimant is otherwise entitled to payment or 
reimbursement for services.  See 38 U.S.C.A. §1728(a) and the 
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725.  See also Hennessey v. Brown, 7 Vet. App. 143 (1994).  

In this case, the appellant has not argued, nor does the 
evidence suggest, that the Veteran received prior 
authorization for private medical treatment from March 4, 
2008 to March 10, 2008 or from September 11, 2008 to 
September 13, 2008. 

The Board will explore 38 U.S.C.A. § 1728 and 1725 in turn.

38 U.S.C.A. § 1728

The record reflects that the Veteran is service-connected for 
residuals of a right ankle sprain.  A noncompensable 
disability rating has been assigned.  As noted above, the 
Veteran was hospitalized in March and September 2008 for 
gastritis and alcohol dependence.  Accordingly, the record 
does not indicate that the Veteran was hospitalized for a 
service-connected disability.  There is no evidence that his 
alcohol dependence or gastritis is associated with or 
aggravating his right ankle disability and the appellant does 
not allege otherwise.  The Veteran does not have a total 
disability, permanent in nature, as a result of his service-
connected right ankle disability, and there is no indication 
that the Veteran was enrolled in any VA rehabilitation 
program.  

Accordingly, the criteria set forth in 38 C.F.R. § 17.120(a) 
are not met.  The Veteran's claims must fail under 38 
U.S.C.A. § 1728.

The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2009).  Those provisions again 
require that the treatment for which payment or reimbursement 
is sought was emergent in nature.  See 38 U.S.C.A. § 1725(a) 
(West 2002).  In particular, emergency treatment is defined 
as medical care or services furnished "until such time as 
the veteran can be transferred safely to a Department 
facility or other Federal facility."  
See 38 U.S.C.A. § 1725(f)(1)(C) (West 2002).  As noted in the 
law and regulations section above, to be eligible for 
reimbursement under this law, all nine of the listed 
conditions must be met. 

With respect to the Veteran's March 2008 hospitalization.  As 
noted above, after the Veteran was provided fluids and 
medication, he began feeling significantly better.  The 
attending physician noted that the Veteran's vital signs had 
significantly improved and he was transferred to 
detoxification.  On March 4, 2008, the Veteran met with a 
social worker to discuss his discharge planning.  He refused 
to go to a halfway house or attend outpatient treatment.  
During the discharge consultation, the Veteran acknowledged 
that "he has access to a number of services through the VA" 
but refused to take advantage of them.  His in-patient 
detoxification treatment records reveal that he began 
attending activities on March 4, 2008.  Based on the above, 
the Board finds that the Veteran was clearly stable enough to 
have been discharged or transferred to a VA or other Federal 
facility beginning on March 4, 2008. 

With respect to the Veteran's period of hospitalization from 
September 11, 2008 to September 13, 2008, a September 9, 2008 
Health Insurance Claim Form indicates that the Veteran was 
receiving Medicare benefits.  Accordingly, the record 
indicates that the Veteran had coverage under a health-plan 
contract for payment or reimbursement during his September 
2008 period of hospitalization.

In sum, criterion (d) was not met for the Veteran's March 
2008 period of hospitalization and criterion (g) was not met 
for his September 2008 period of hospitalization.  
Reimbursement for medical costs must be denied. See 38 C.F.R. 
§ 17.1002.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from March 4, 
2008 to March 10, 2008 is denied.  

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from September 
11, 2008 to September 13, 2008, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


